Citation Nr: 0908665	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
disability of the right hand and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board also notes that the Veteran initiated an appeal 
with respect to the issue of entitlement to an increased 
rating for bilateral hearing loss disability.  After a 
December 2008 decision of a Decision Review Officer granting 
an increased rating for the disability and the provision of 
the Statement of the Case in December 2008, the Veteran 
indicated that he was satisfied with the assigned rating and 
requested that his appeal be withdrawn.  The Board will limit 
its consideration accordingly.


FINDINGS OF FACT

1.  In an unappealed Board decision in April 1998, 
entitlement to service connection for disability of the right 
hand was denied.  

2.  Evidence associated with the claims file since the 
Board's 1998 denial includes evidence that is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The Veteran has arthritis and mallet deformities in the 
second and fourth fingers of his right hand as a result of 
trauma sustained in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for disability of 
the right hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Right hand disability, consisting of mallet deformities 
and arthritis in the second and fourth fingers, was incurred 
in active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
right hand disability.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed a claim for entitlement to 
service connection for disability of his right hand in March 
1997.  The claim was denied in a July 1997 rating decision 
that the Veteran appealed.  In an unappealed decision dated 
in April 1998, the Board denied the Veteran's claim based on 
its determination that the Veteran's current right hand 
disability developed more than one year following his 
discharge from service and was not etiologically related to 
his active service.

The evidence of record at the time of the Board decision in 
April 1998 included a statement from the Veteran, the report 
of a VA examination performed in August 1996, and two lay 
statements in support of the Veteran's claim.  The statement 
received from the Veteran in March 1997 detailed the way he 
injured his right hand and the treatment he received 
following the injury.  At the VA examination in March 1997, 
the Veteran was diagnosed with multiple finger deformities 
with loss of function in his right hand, injury with history 
of remote fractures, metallic foreign body in the right hand, 
and second degree burn of the thenar surface of the right 
hand.  After an X-ray study was performed, the examiner added 
the diagnosis of degenerative joint disease in the right 
hand.  There was no opinion provided as to the etiology of 
these conditions.  

The lay statements in support of the Veteran's claim were by 
Mr. E.B. and Mr. D.F., both of whom asserted they were 
members of the same battalion as the Veteran when he injured 
his right hand playing football.  Mr. E.B. related that in 
October or November of 1957 the Veteran's hand was badly 
broken and two or more fingers on the same hand were severely 
damaged.  Mr. E.B. also remembered seeing the Veteran in a 
cast after his injury.  Mr. D.F. related that he remembered 
the injury and that when he saw the Veteran some months after 
the fingers on the injured hand were twisted and crooked.  
Mr. D.F. remembered that the Veteran was not able to use his 
injured hand at that time.  

The evidence that has been received since the Board's April 
1998 decision includes a letter from the Veteran's private 
physician, Dr. B.B., and the report of a VA examination with 
medical opinion prepared in November 2006.  The letter from 
Dr. B.B. states that the Veteran currently has significant 
right hand second and fourth mallet fingers secondary to the 
injury that occurred in the Veteran's active service.  Dr. 
B.B. also stated that the Veteran has developed significant 
degenerative process of the distal interphalangeal (DIP) 
joint of the second and fourth digits of the right hand.  Dr. 
B.B. stated that these injuries are of the type the Veteran 
has reported to have happened while in service.  The VA 
examination report confirms Dr. B.B.'s diagnostic findings 
and also opines that the Veteran's current disabilities are 
at least as likely as not caused by the sporting injury the 
Veteran has reported to have occurred in service.  

The Board finds that the letter from Dr. B.B. and the report 
of the VA medical examination with opinion asserting a 
medical relationship between the claimed disability and 
military service are new and material.  In this regard, the 
Board notes that they directly address the reason the claim 
was originally denied.  They are not cumulative or redundant 
of the evidence previously of record.  Moreover, they are 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Analysis

The Veteran's service treatment records were apparently 
destroyed in a fire at the National Personnel Records Center 
in 1973 and are therefore unavailable through no fault of the 
Veteran.  The Veteran has provided credible statements 
concerning his service injury of the right hand and the 
treatment provided for the trauma.  In addition, there is 
corroborating lay evidence of the service trauma.  Moreover, 
the medical evidence discussed above shows that the Veteran 
has mallet deformities and arthritis in the second and fourth 
digits of his right hand as a result of the service trauma.  
Accordingly, the Board concludes that service connection is 
in order for the deformity and arthritis in both of these 
digits.  


ORDER

Entitlement to service connection for right hand disability, 
consisting of mallet deformity and arthritis in the second 
and fourth digits, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


